DETAILED ACTION
This action is in response to the claims filed 11/04/2022 for application 16/542,403. Claims 1, 10, and 18 have been amended and claims 8 and 17 have been canceled. Claims 1-6, 9-15 and 18-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 10, the claims recite: “ConvE model” however the scope of what a ConvE model is cannot be determined because it is not explicitly defined in the specification nor in any limitation in the claims. For purposes of examination, the examiner will interpret “ConvE model” as a model which decodes the embeddings by a convolutional network for relationship prediction. 

Regarding claims 1 and 10, the claims recite: “removing” a reshaping step. The scope of “removing” something is indefinite. The language of the claim leads to indefiniteness, as it is unclear as to “if something is required to be present then removed” or simply “if the model didn’t need to have all of the steps of the first model/algorithm (i.e. ConvE model)”. For purposes of examination and in light of the specification, the examiner will interpret the “removing” a reshaping step as “just an algorithm/model that doesn’t have all of the reshaping steps of the first algorithm/model”. 

Claims 2-6, 9, 11-15, and 18-19 are rejected as being dependent on a rejected base claim without curing any of the deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmers et al. ("Convolutional 2D Knowledge Graph Embeddings", cited by Applicant in the IDS filed 08/16/2019, hereinafter "Dettmers") in view of Kipf et al. (“Semi-supervised classification with graph convolutional networks”, hereinafter "Kipf") and further in view of Nguyen et al. (“A Novel Embedding Model for Knowledge Base Completion Based on Convolutional Neural Network” cited by Applicant in the IDS filed 08/16/2019, hereinafter "Nguyen") and further in view of Wang et al. (“CNN+CNN: Convolutional Decoders for Image Captioning”, hereinafter "Wang").

Regarding claim 1, Dettmers teaches A method for knowledge base completion performed by a knowledge server, the method comprising: 
encoding a knowledge base comprising entities and relations between the entities into embeddings for the entities and embeddings for the relations (“A knowledge graph G = {(s, r, o)} ⊆ E × R × E can be formalised as a set of triples (facts), each consisting of a relationship r ∈ R and two entities s, o ∈ E, referred to as the subject and object of the triple. Each triple (s, r, o) denotes a relationship of type r between the entities s and o” [pg. 2, §Background, ¶1])
decoding the embeddings by a convolutional network for relation prediction (“
    PNG
    media_image1.png
    194
    329
    media_image1.png
    Greyscale
” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶1; corresponds to decoding the embeddings]), wherein the convolutional network is configured to apply dimensional convolutional filters on the embeddings, which convolutional network is called Conv-TransE (“In the feed-forward pass, the model performs a row-vector look-up operation on two embedding matrices, one for entities, denoted E|E|×k and one for relations, denoted R|R|×k’ , where k and k’ are the entity and relation embedding dimensions, and |E| and |R| denote the number of entities and relations. The model then concatenates es and rr, and uses it as an input for a 2D convolutional layer with filters ω. Such a layer returns a feature map tensor T ∈ Rc×m×n, where c is the number of 2D feature maps with dimensions m and n.” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶2; note: Examiner is interpreting the functions of Dettmer’s convolutional neural network to be equivalent to the claimed functions of “Conv-TransE”]); and 
at least partially completing the knowledge base based on the relation prediction
wherein the decoding comprises applying, with respect to one from the embeddings for the entities as a vector and one from the embeddings for the relations as a vector (“In the feed-forward pass, the model performs a row-vector look-up operation on two embedding matrices, one for entities, denoted E|E|×k and one for relations, denoted R|R|×k’ , where k and k’ are the entity and relation embedding dimensions, and |E| and |R| denote the number of entities and relations.” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶2)
However Dettmers fails to explicitly teach 
wherein the embeddings for the entities are encoded based on a Graph Convolutional Network (GCN) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN);
wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings
a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors.
Kipf teaches wherein the embeddings for the entities are encoded based on a Graph Convolutional Network (GCN) (“"Figure 3b shows a representative example of node embeddings (outputs Z) obtained from an un-trained GCN model"; pg. 12, para. 1, "Embeddings obtained from an un-trained 3-layer GCN model (Eq. 13)"; pg. 11, section A.1, para. 1, equation (13))” [pg. 12, ¶3]) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN) (“with weight matrices W(l) initialized at random"; pg. 12, Fig. 3(b); para. 1, "Right: Embeddings obtained from an untrained 3-layer GCN model (Eq. 13) with random weights” [pg. 11, section A.1, para. 1, equation (13); note: Examiner is interpreting the GCN model of Kipf to have the same functions as the Weighted GCN as claimed.]);
Dettmers and Kipf are both in the same field of endeavor of training convolutional neural networks. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ConvE knowledge graph model of Dettmers to encode the local graph data with the GCN as taught by Kipf. One would have been motivated to make this modification in order to learn local graph structure and features of nodes from a knowledge graph. [Abstract, Kipf]
Although Dettmers applies 2D convolutional filters on the embeddings, the reference does not teach wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings
and wherein the decoding comprises a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors.
wherein the decoding removes a reshaping step of ConvE model, while keeping the respective embedding in a vector form, so that the 1D convolutional filters are applied to keep a translating characteristic between the entities and the relations
Nguyen teaches wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings (“Nguyen pg. 3, col. 1, para. 1, "we use a filter ω ∈ R^1×3 operated on the convolution layer. "; pg. 3, col. 1, para. 2, "Our ConvKB uses different filters ∈ R^1×3 to generate different feature maps.")
wherein the decoding comprises a kernel (“For each triple (h, r, t), the corresponding triple of k-dimensional embeddings (vh, vr, vt) is represented as a k × 3 input matrix. This input matrix is fed to the convolution layer where different filters of the same 1 × 3 shape are used to extract the global relationships among same dimensional entries of the embedding triple.” [pg. 2, left col, bottom para; a filter is equivalent to a kernel, Nguyen explicitly discloses applying 1D filters on embeddings.]) separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors (“In TransE, entities and relations are represented by k-dimensional vector embeddings. TransE employs a transitional characteristic to model relationships between entities, in which it assumes that if (h, r, t) is a valid fact, the embedding of head entity h plus the embedding of relation r should be close to the embedding of tail entity t, i.e. vh + vr ≈ vt (here, vh, vr and vt are embeddings of h, r and t respectively).” [pg. 1, §1 Introduction, ¶2; corresponds to two resultant vectors]).
wherein the decoding removes a reshaping step of ConvE model (“ConvE ignores the transitional characteristic in transition-based models, which is one of the most useful intuitions for the task… In this paper, we present ConvKB—an embedding model which proposes a novel use of CNN for the KB completion task. In ConvKB, each entity or relation is associated with an unique k-dimensional embedding [pg. 2, left col, ¶2-3; Nguyen’s method does not use the reshaping step of the ConvE model. See further; pg. 2, right col, We introduce ConvKB—a novel embedding model of entities and relationships for knowledge base completion. ConvKB models the relationships among same dimensional entries of the embeddings. This implies that ConvKB generalizes transitional characteristics in transition-based embedding models.]), while keeping the respective embedding in a vector form, so that the 1D convolutional filters (See pg. 2, left col, bottom para) are applied to keep a translating characteristic between the entities and the relations (Nguyen pg. 1, Abstract, "Our model ConvKB advances state-of-the-art models by employing a convolutional neural network, so that it can capture global relationships and transitional characteristics between entities and relations in knowledge bases.")
Dettmers, Kipf, and Nguyen are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf, in particular Dettmer’s two dimensional (2D) filters to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]
	However Dettmers/Kipf/Nguyen fails to explicitly teach and wherein the method further comprises padding each of the vectors into a padded version, wherein the convolution is performed on the padded version of the vector.
Wang teaches and wherein the method further comprises padding each of the vectors into a padded version, wherein the convolution is performed on the padded version of the vector (Wang pg. 3, col. 2, para. 3, "the word/concept matrices needs to be zero padded with k−1 zero vectors before convolution.").
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Dettmers’/Kipf’s/Nguyen’s teachings to perform the convolution on the padded matrix as taught in Wang. The motivation to do so is that the length of the output is required to be the same as the input sentence. ("For modeling sentences, the length of the output is required to be the same as the input sentence. Since there are no pooling layers and fully connected layers, we need to add zero-padding at the beginning of the input and hidden layers.” (Wang pg. 3, col. 2, para. 3).

Regarding claim 2, Dettmers/Kipf/Nguyen/Wang teaches The method of claim 1, where Kipf teaches further comprising adaptively learning the weights in the WGCN in a training process (Kipf pg. 3, para. 2, "In this linear formulation of a GCN we further approximate λmax꞊ 2, as we can expect that neural network parameters will adapt to this change in scale during training.").
Dettmers, Kipf, Nguyen, Wang are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. Wang teaches a method of using CNN framework for image captioning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Nguyen/Wang by including adaptive parameters in the training of the neural network as taught by Kipf. One would have been motivated to make this modification in order to allow the neural network to adapt to changes during the training. [Kipf, pg. 3, ¶2]

Regarding claim 3, Dettmers/Kipf/Nguyen/Wang teaches The method of claim 1, where Dettmers teaches wherein at least some of the entities have respective attributes, and wherein the method further comprises processing, in the encoding, the attributes as nodes in the knowledge base like the entities (“YAGO3-10 (Mahdisoltani, Biega, and Suchanek 2015) is a subset of YAGO3 which consists of entities which have a minimum of 10 relations each. It has 123,182 entities and 37 relations. Most of the triples deal with descriptive attributes of people, such as citizenship, gender, and profession.” [pg. 4, § Experiments, ¶3; “Knowledge graphs are graph-structured knowledge bases, where facts are represented in the form of relationships (edges) between entities (nodes).” [pg. 1, § Introduction, ¶1]).

Regarding claim 5, Dettmers/Kipf/Nguyen/Wang teaches The method of claim 1, where Nguyen teaches wherein the respective embeddings for the relations have the same dimension as that of the respective embeddings for the entities (“"For each triple (h, r, t), the corresponding triple of k-dimensional embeddings (vh, vr, vt) is represented as a k × 3 input matrix. This input matrix is fed to the convolution layer where different filters of the same 1 × 3 shape are used to extract the global relationships among same dimensional entries of the embedding triple.” [pg. 2, left col, bottom para]).
Dettmers, Kipf, Nguyen, Wang are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. Wang teaches a method of using CNN framework for image captioning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf/Wang to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]

Regarding claim 6, Dettmers/Kipf/Nguyen/Wang teaches The method of claim 1, where
Nguyen further teaches wherein the Conv-TransE is configured to keep the transitional characteristic between the entities and the relations. (Nguyen pg. 1, Abstract, "Our model ConvKB advances state-of-the-art models by employing a convolutional neural network, so that it can capture global relationships and transitional characteristics between entities and relations in knowledge bases.").
Dettmers, Kipf, Nguyen, Wang are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. Wang teaches a method of using CNN framework for image captioning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf/Wang to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]

Regarding Claim 9, Dettmers/Kipf/Nguyen/Wang teaches The method of claim 1, where Dettmers teaches further comprising adaptively learning the kernel in a training process (“A padded 1D convolution with filter size k = 3 will be able to model the interactions between these two embeddings around the concatenation point (with a number of interactions proportional to k).” [pg. 2, § Number of Interactions for 1D vs 2D Convolutions, ¶2; corresponds to “adaptively learning” See further: “In this case, a 2D convolution operation is able to model even more interactions between a and b (with a number of interactions proportional to m, n, and k). Thus, 2D convolution is able to extract more feature interactions between two embeddings compared to 1D convolution”]).


Regarding claim 10, Dettmers teaches A system for knowledge base completion performed by a knowledge server, the system comprising: 
a computing device, the computing device having a processor, a memory, and a storage device storing computer executable code, wherein the computer executable code comprises (“The convolution operator, commonly used in computer vision, has exactly these properties: it is parameter efficient and fast to compute, due to highly optimised GPU implementations” [pg. 1,§ Introduction, ¶4; implies use of processors and memory]):
an encoder configured to encode a knowledge base comprising entities and relations between the entities into embeddings for the entities and embeddings for the relations (“A knowledge graph G = {(s, r, o)} ⊆ E × R × E can be formalised as a set of triples (facts), each consisting of a relationship r ∈ R and two entities s, o ∈ E, referred to as the subject and object of the triple. Each triple (s, r, o) denotes a relationship of type r between the entities s and o” [pg. 2, §Background, ¶1])
a decoder configured to decode the embeddings by a convolutional network for relation prediction (“
    PNG
    media_image1.png
    194
    329
    media_image1.png
    Greyscale
” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶1; corresponds to decoding the embeddings]), wherein the convolutional network is configured to apply dimensional convolutional filters on the embeddings, which convolutional network is called Conv-TransE (“In the feed-forward pass, the model performs a row-vector look-up operation on two embedding matrices, one for entities, denoted E|E|×k and one for relations, denoted R|R|×k’ , where k and k’ are the entity and relation embedding dimensions, and |E| and |R| denote the number of entities and relations. The model then concatenates es and rr, and uses it as an input for a 2D convolutional layer with filters ω. Such a layer returns a feature map tensor T ∈ Rc×m×n, where c is the number of 2D feature maps with dimensions m and n.” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶2; note: Examiner is interpreting the functions of Dettmer’s convolutional neural network to be equivalent to the claimed functions of “Conv-TransE”]); and 
wherein the processor is configured to at least partially completing the knowledge base based on the relation prediction
wherein the decoder is configured to apply, with respect to one from the embeddings for the entities as a vector and one from the embeddings for the relations as a vector (“In the feed-forward pass, the model performs a row-vector look-up operation on two embedding matrices, one for entities, denoted E|E|×k and one for relations, denoted R|R|×k’ , where k and k’ are the entity and relation embedding dimensions, and |E| and |R| denote the number of entities and relations.” [pg. 3, § Convolutional 2D Knowledge Graphs Embeddings, ¶2)
However Dettmers fails to explicitly teach 
wherein the encoder is configured to encode the embeddings for the entities are encoded based on a Graph Convolutional Network (GCN) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN);
wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings
a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors.
Kipf teaches wherein the embeddings for the entities are encoded based on a Graph Convolutional Network (GCN) (“"Figure 3b shows a representative example of node embeddings (outputs Z) obtained from an un-trained GCN model"; pg. 12, para. 1, "Embeddings obtained from an un-trained 3-layer GCN model (Eq. 13)"; pg. 11, section A.1, para. 1, equation (13))” [pg. 12, ¶3]) with different weights for at least some different types of the relations, which GCN is called a Weighted GCN (WGCN) (“with weight matrices W(l) initialized at random"; pg. 12, Fig. 3(b); para. 1, "Right: Embeddings obtained from an untrained 3-layer GCN model (Eq. 13) with random weights” [pg. 11, section A.1, para. 1, equation (13); note: Examiner is interpreting the GCN model of Kipf to have the same functions as the Weighted GCN as claimed.]);
Dettmers and Kipf are both in the same field of endeavor of training convolutional neural networks. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ConvE knowledge graph model of Dettmers to encode the local graph data with the GCN as taught by Kipf. One would have been motivated to make this modification in order to learn local graph structure and features of nodes from a knowledge graph. [Abstract, Kipf]
Although Dettmers applies 2D convolutional filters on the embeddings, the reference does not teach wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings
and wherein the decoder is configured to apply a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors.
wherein a translating convolutional layer of the decoder removes a reshaping step of ConvE model, while keeping the respective embedding in the vector form, so that the 1D convolution filters are applied to keep a translating characteristic between the entities and the relations
Nguyen teaches wherein the convolutional network is configured to apply one dimensional (1D) convolutional filters on the embeddings (“Nguyen pg. 3, col. 1, para. 1, "we use a filter ω ∈ R^1×3 operated on the convolution layer. "; pg. 3, col. 1, para. 2, "Our ConvKB uses different filters ∈ R^1×3 to generate different feature maps.")
wherein the decoder comprises a kernel (“For each triple (h, r, t), the corresponding triple of k-dimensional embeddings (vh, vr, vt) is represented as a k × 3 input matrix. This input matrix is fed to the convolution layer where different filters of the same 1 × 3 shape are used to extract the global relationships among same dimensional entries of the embedding triple.” [pg. 2, left col, bottom para; a filter is equivalent to a kernel, Nguyen explicitly discloses applying 1D filters on embeddings.]) separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors (“In TransE, entities and relations are represented by k-dimensional vector embeddings. TransE employs a transitional characteristic to model relationships between entities, in which it assumes that if (h, r, t) is a valid fact, the embedding of head entity h plus the embedding of relation r should be close to the embedding of tail entity t, i.e. vh + vr ≈ vt (here, vh, vr and vt are embeddings of h, r and t respectively).” [pg. 1, §1 Introduction, ¶2; corresponds to two resultant vectors]).
Wherein a translating convolutional layer of the decoder removes a reshaping step of ConvE model (“ConvE ignores the transitional characteristic in transition-based models, which is one of the most useful intuitions for the task… In this paper, we present ConvKB—an embedding model which proposes a novel use of CNN for the KB completion task. In ConvKB, each entity or relation is associated with an unique k-dimensional embedding [pg. 2, left col, ¶2-3; Nguyen’s method does not use the reshaping step of the ConvE model. See further; pg. 2, right col, We introduce ConvKB—a novel embedding model of entities and relationships for knowledge base completion. ConvKB models the relationships among same dimensional entries of the embeddings. This implies that ConvKB generalizes transitional characteristics in transition-based embedding models.]), while keeping the respective embedding in a vector form, so that the 1D convolutional filters (See pg. 2, left col, bottom para) are applied to keep a translating characteristic between the entities and the relations (Nguyen pg. 1, Abstract, "Our model ConvKB advances state-of-the-art models by employing a convolutional neural network, so that it can capture global relationships and transitional characteristics between entities and relations in knowledge bases.")
Dettmers, Kipf, and Nguyen are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf, in particular Dettmer’s two dimensional (2D) filters to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]
	However Dettmers/Kipf/Nguyen fails to explicitly teach and wherein the decoder is further configured to pad each of the vectors into a padded version, wherein the convolution is performed on the padded version of the vector.
Wang teaches and wherein the decoder is further configured to pad each of the vectors into a padded version, wherein the convolution is performed on the padded version of the vector (Wang pg. 3, col. 2, para. 3, "the word/concept matrices needs to be zero padded with k−1 zero vectors before convolution.").
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Dettmers’/Kipf’s/Nguyen’s teachings to perform the convolution on the padded matrix as taught in Wang. The motivation to do so is that the length of the output is required to be the same as the input sentence. ("For modeling sentences, the length of the output is required to be the same as the input sentence. Since there are no pooling layers and fully connected layers, we need to add zero-padding at the beginning of the input and hidden layers.” (Wang pg. 3, col. 2, para. 3).

Regarding claim 11, Dettmers/Kipf/Nguyen/Wang teaches The system of claim 10, where Kipf teaches the encoder is configured to adaptively learn the weights in the WGCN in a training process (Kipf pg. 3, para. 2, "In this linear formulation of a GCN we further approximate λmax꞊ 2, as we can expect that neural network parameters will adapt to this change in scale during training.").
Dettmers, Kipf, Nguyen, Wang are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. Wang teaches a method of using CNN framework for image captioning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Nguyen/Wang by including adaptive parameters in the training of the neural network as taught by Kipf. One would have been motivated to make this modification in order to allow the neural network to adapt to changes during the training. [Kipf, pg. 3, ¶2]

Regarding claim 12, Dettmers/Kipf/Nguyen/Wang teaches The system of claim 10, where Dettmers teaches wherein at least some of the entities have respective attributes, and wherein the encoder is configured to process the attributes as nodes in the knowledge base like the entities (“YAGO3-10 (Mahdisoltani, Biega, and Suchanek 2015) is a subset of YAGO3 which consists of entities which have a minimum of 10 relations each. It has 123,182 entities and 37 relations. Most of the triples deal with descriptive attributes of people, such as citizenship, gender, and profession.” [pg. 4, § Experiments, ¶3; “Knowledge graphs are graph-structured knowledge bases, where facts are represented in the form of relationships (edges) between entities (nodes).” [pg. 1, § Introduction, ¶1]).

Regarding claim 14, Dettmers/Kipf/Nguyen/Wang teaches The system of claim 10, where Nguyen teaches wherein the encoder is configured to encode the respective embeddings for the relations and the respective embeddings for the entities to have the same dimension (“"For each triple (h, r, t), the corresponding triple of k-dimensional embeddings (vh, vr, vt) is represented as a k × 3 input matrix. This input matrix is fed to the convolution layer where different filters of the same 1 × 3 shape are used to extract the global relationships among same dimensional entries of the embedding triple.” [pg. 2, left col, bottom para]).
Dettmers, Kipf, Nguyen, Wang are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. Wang teaches a method of using CNN framework for image captioning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf/Wang to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]

Regarding claim 15, Dettmers/Kipf/Nguyen/Wang teaches The system of claim 10, where
Nguyen further teaches wherein the Conv-TransE is configured to keep the transitional characteristic between the entities and the relations. (Nguyen pg. 1, Abstract, "Our model ConvKB advances state-of-the-art models by employing a convolutional neural network, so that it can capture global relationships and transitional characteristics between entities and relations in knowledge bases.").
Dettmers, Kipf, Nguyen, Wang are all in the same field of endeavor of training convolutional neural networks, thus are analogous. Dettmers discloses a model that uses 2D convolutions over embeddings in knowledge graphs. Kipf discloses a semi-supervised learning method on graph-structured data. Nguyen discloses an embedding model named ConvKB. Wang teaches a method of using CNN framework for image captioning. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Dettmers/Kipf/Wang to apply one dimensional filters on the embeddings as taught by Nguyen. One would have been motivated to make this modification in order to maintain a transitional characteristic to model relationships between entities. [pg. 1, §1 Introduction, ¶2, Nguyen]

Regarding Claim 18, Dettmers/Kipf/Nguyen/Wang teaches The system of claim 18, where Dettmers teaches wherein the decoder is further configured to adaptively learn the kernel in a training process (“A padded 1D convolution with filter size k = 3 will be able to model the interactions between these two embeddings around the concatenation point (with a number of interactions proportional to k).” [pg. 2, § Number of Interactions for 1D vs 2D Convolutions, ¶2; corresponds to “adaptively learning” See further: “In this case, a 2D convolution operation is able to model even more interactions between a and b (with a number of interactions proportional to m, n, and k). Thus, 2D convolution is able to extract more feature interactions between two embeddings compared to 1D convolution”]).

Regarding claim 19, Dettmers teaches A non-transitory computer readable medium storing computer executable code, wherein the computer executable code is configured to perform the method of claim 1. (“The convolution operator, commonly used in computer vision, has exactly these properties: it is parameter efficient and fast to compute, due to highly optimised GPU implementations” [pg. 1,§ Introduction, ¶4; implies use of processors and memory]):
Please see the rejection of claim 1 above.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmers in view of Kipf, Nguyen, and Wang and further in view of Gu et al. ("US10896197B1", hereinafter "Gu").

Regarding Claim 4, Dettmers/Nguyen/Kipf/Wang teaches The method of claim 1, 
Dettmers/Nguyen/Kipf/Wang does not appear to explicitly teach wherein the embeddings for the relations are encoded based on a one-layer neural network., but Gu teaches this limitation. (Gu, col. 4, ln. 26-27; "Mapping discrete attributes to their embeddings may be treated as a one-layer neural network").
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the encoding as taught by Dettmers/Nguyen/Kipf/Wang with the known one-layer encoding of embeddings as taught by Gu to yield predictable results.

Regarding Claim 13, Dettmers/Nguyen/Kipf/Wang teaches The system of claim 10, 
Dettmers/Nguyen/Kipf/Wang does not appear to explicitly teach wherein the encoder is configured to encode the embeddings for the relations based on a one-layer neural network., but Gu teaches this limitation. (Gu, col. 4, ln. 26-27; "Mapping discrete attributes to their embeddings may be treated as a one-layer neural network").
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the encoding as taught by Dettmers/Nguyen/Kipf/Wang with the known one-layer encoding of embeddings as taught by Gu to yield predictable results.

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. 103 Rejection:
Applicant’s arguments regarding the combination of Dettmers and Nguyen on pg. 7 of the remarks has been considered but are not persuasive. Although Dettmers uses 2D convolutions, the reference also describes the use of 1D convolutions is common in this particular field. (See § Related Work). Both prior arts describe the use of convolutional neural network models for predicting relationships between entities. Examiner asserts that the combination would be obvious as one could substitute the use of 2D convolutions with 1D convolutions. Therefore, applicant’s arguments are not persuasive. 

Applicant’s arguments on pgs. 8 regarding the prior art of Nguyen failing to teach “the decoding comprises applying, with respect to one from the embeddings for the entities as a vector and one from the embeddings for the relations as a vector, a kernel separately on the one entity embedding and the one relation embedding for 1D convolution to result in two resultant vectors, and weighted summing up the two resultant vectors” has been considered but are not persuasive. Nguyen explicitly teaches producing multiple vectors (pg. 2 left col), concatenating the vectors (pg. 2, left col, bottom para – right col, top para), and finding the weighted sum (pg. 1, §1 Introduction, ¶2). Examiner asserts the teachings of Nguyen reads on the BRI of the claim limitation, thus applicant’s arguments are not persuasive. 

Applicant appears to argue the prior art of Dettmers could not preserve the translation properties between entities and relations, however the prior art of Nguyen is relied upon to teach this deficiency. Nguyen explicitly teaches preserving the translation properties between entities and relations (See Abstract, Nguyen). Please see the updated 103 rejection above. 

Applicant’s arguments regarding the prior art of Wang failing to explicitly teach “padding each of the vectors into a padded version, wherein the convolution is performed on the padded version of the vector” has been considered but are not persuasive. Although Wang does not teach the similar embeddings as the other cited references, the reference is still in the same field of endeavor of training CNNs and therefore one of ordinary skill in the art would be able to combine various aspects of each reference to arrive at the claimed invention. Applicant also appears to argue that the instant application’s specification describes “the padding version is obtained by filling zero-elements preceding and also following…near to the starting and ending elements can contribute more in the convolutional operation” while the prior art of Wang describes zero padding before the convolution. However, nothing protrudes the examiner from making this interpretation as nothing in the claim currently recites the idea of the specific timing of the padding of the vectors. Therefore, applicant’s arguments are not persuasive. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122     
                                                                                                                                                                                                   /BRIAN M SMITH/Primary Examiner, Art Unit 2122